Citation Nr: 1607773	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  11-20 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable rating (i.e., a rating higher than 0 percent) for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The Veteran served on active duty from September 1972 to March 1974.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied his claim of entitlement to a compensable rating for his bilateral (i.e., left and right ear) hearing loss.

In support of his claim, the Veteran testified at a videoconference hearing in April 2012 before the undersigned Veterans Law Judge (VLJ) of the Board.  His claims file is entirely electronic, so paperless, using "Virtual VA" and the "Veterans Benefits Management System" (VBMS) databases, and a copy of the hearing transcript has been associated with this electronic file.

In November 2013, the Board remanded the claim for further development.  Unfortunately, however, the Veteran since has died, in turn requiring summary dismissal of his claim.


FINDING OF FACT

On September 9, 2015, the Board received notification that the Veteran had died in August 2015, so during the pendency of this appeal.


CONCLUSION OF LAW

Because of the Veteran's death, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of this appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits thus has become moot by virtue of his death and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing this claim to completion.  This request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (the RO listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015).


ORDER

The appeal is dismissed.



_________________________________________________
KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


